Citation Nr: 0927157	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
secondary to service-connected knee and ankle disabilities.

2.  Entitlement to an increased evaluation for left knee 
arthritis, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for laxity of the 
medial and lateral collateral ligaments of the right knee, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2004 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied the benefits sought.  The claims were certified for 
appeal by the Huntington, West Virginia, RO. 

The Veteran testified before a Decision Review Officer in 
July 2004 and July 2005 at the Cleveland RO.  He and his wife 
also testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2009.  Copies 
of all three transcripts are of record.  

In February 2003, the Veteran filed a claim of entitlement to 
an increased rating for hypertension.  This issue is not 
currently developed on appeal.  Accordingly, this matter is 
referred to the RO for appropriate consideration.

In April 2009, the Veteran's representative submitted 
additional medical evidence and a waiver of the right to RO 
initial consideration of the evidence.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2008).  This evidence was reviewed by the 
Board and considered in its decision below.

The issue of entitlement to service connection for 
lumbosacral strain, secondary to service-connected knee and 
ankle disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by 
noncompensable limitation of extension and flexion, with 
complaints of pain on motion.  

2.  The Veteran is currently rated at the maximum evaluation 
for laxity of the medial and lateral collateral ligaments of 
the right knee; severe subluxation or lateral instability has 
not been demonstrated.  

3.  The Veteran's right knee arthritis manifested by 
noncompensable limitation of extension and flexion, with 
complaints of pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20 percent for 
laxity of the medial and lateral collateral ligaments of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5258 (2008).  



3.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the VA 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, the appellant was provided with a complete 
Vazquez notification letter in September 2008 containing 
information regarding the criteria required to prevail in his 
claims, to include how disability evaluations are assigned.  
The notification letter also provided the specific rating 
criteria for the relevant Diagnostic Codes.  The claims were 
then readjudicated in a December 2008 supplemental statement 
of the case, after notice was provided.  

Where there is a timing defect in a case, to include where 
the appealed rating action precedes any VCAA notice, VA may 
cure the timing defect through compliance with proper 
remedial measures, such as the issuance of fully compliant 
VCAA notification followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1317, 1333-34 (Fed. Cir. 
2006).  As the claims were readjudicated after proper notice 
was provided to the Veteran, the timing defect associated 
with Vazquez notice has been cured.

Furthermore, the Veteran was given ample opportunity to 
provide the necessary evidence to support his claim.  The 
Veteran had over six years to submit argument, evidence, and 
to request a hearing.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on his claims for increased rating.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records and 
VA treatment records have been obtained.  The Veteran was 
afforded VA examinations in December 2004 and April 2005.  
The file also includes VA outpatient reports dated through 
November 2008 and private medical records dated through April 
2009.  Consequently, the Board finds that the evidence is 
sufficient to determine the issues on appeal, i.e., the 
current severity of the Veteran's bilateral knee 
disabilities.  

Accordingly, the Board concludes that any error in the notice 
or timing of the notices provided in relation to the 
Veteran's claims have not been shown to have affected the 
essential fairness of the adjudications or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice in considering the matters on the merits at 
this time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Indeed, 
neither the Veteran nor his attorney has suggested that such 
an error, prejudicial or otherwise, exists.  Hence, the Board 
finds that the case is ready for adjudication.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5260, covering limitation of flexion of 
the knee, flexion limited to 45 degrees warrants a 10 percent 
rating, and when limited to 30 degrees, a 20 percent rating 
is assigned.  Diagnostic Code 5261, covering limitation of 
extension of the knee, states that a 10 percent rating is 
assigned for extension limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  Normal range 
of motion of the knee is to zero degrees extension and zero 
to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Disabilities involving cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  A maximum 20 percent rating is assigned for any such 
disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The Board observes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran's right knee is currently rated separately for 
arthritis due to trauma (10 percent under Diagnostic Code 
5010) and cartilage (20 percent under Diagnostic Code 5258).  
His left knee is currently rated for arthritis (10 percent 
under Diagnostic Code 5003).  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The claims file contains extensive records documenting the 
Veteran's bilateral knee treatment.  At a January 2004 
orthopedic examination, the Veteran reported increased pain 
in his left knee.  No instability was found in the right 
knee.  He did not complain of any locking, buckling, or 
catching in the right knee.  The left knee also had no 
locking, buckling, or catching, with pain around the knee 
cap.  On physical examination the Veteran was nontender to 
palpation, all over his left knee.  He had varus valgus 
stress and a negative Lachman, anterior drawer.  He did not 
have any mediolateral joint line pain and no pain to 
palpation over the patellar grid.  He had some slight 
patellofemoral crepitus with range of motion.  The physician 
commented that the Veteran was probably stressing his left 
knee because he was off-loading the right knee.

A VA orthopedic examination in December 2004 showed similar 
findings.  The Veteran complained that his left knee was 
bothering him more than on his right.  The pain was described 
as chronic in nature and worse with activities.  He denied 
any mechanical symptoms such as locking or popping.  He 
denied any acute injury to either of his knees.  Since his 
last examination, the Veteran had series of Synvisc 
injections, which only seemed to provide minimal relief.  A 
physical examination of the right knee showed it was 
nontender to palpation along the joint line.  Range of motion 
was from zero to 100 degrees, which was pain free.  There was 
no mediolateral instability or effusion found.

Examination of the left knee revealed normal medial joint 
line tenderness.  He had full range of motion of the knee 
from zero to 120 degrees, with pain at the extreme flexion.  
No mediolateral or anteroposterior instability was found.  

X-rays showed moderate osteoarthritic changes primarily 
involving the medial compartment of the left knee.  There was 
significant loss of joint space medially as well as some 
osteophyte formation.  Regarding the right knee, x-rays also 
showed moderate arthritic changes.  The Veteran was provided 
with a left medial-sided knee motor brace as the majority of 
his pain on the left seemed to be on the medial side, and 
there was a significant loss of the joint space on the x-ray 
film.  A lack of mechanical symptoms was found bilaterally.  

The Veteran was afforded another VA examination in April 
2005.  Regarding the Veteran's right knee, he complained of 
constant pain, associated with weakness, swelling, and 
instability of the knee.  The Veteran also reported locking 
and lack of endurance.  He noted pain, as a six out of 10 on 
the pain scale.  During flare-ups, his pain was described as 
a 10 out of 10, sometimes lasting for up to two days.  Flare-
ups were described as precipitated by prolonged driving and 
physical exertion.  The Veteran wore a brace on the right 
knee and used a cane or crutches when needed.  There was no 
dislocation or recurrent subluxation of the knee.  He denied 
any symptoms of inflammatory arthritis.  There was some 
evidence of atrophy of the right calf muscle.

As per the Veteran's left knee, he reported having constant 
symptoms, similar to the right, although he stated that his 
left knee symptoms were more severe.  His pain was described 
as an eight or nine out of 10 in severity.  The Veteran did 
not use a brace for the left knee.  He denied any dislocation 
or recurrent subluxation of the left knee.  He denied any 
symptoms of inflammatory arthritis.  

Physical evaluation showed the Veteran walking with a 
slightly antalgic gait.  Examination of the right knee 
revealed some swelling.  There was a well-healed laterally 
placed scar and lateral joint line tenderness.  He had 
decreased range of motion of the knee with flexion from zero 
to 120 degrees with pain noted at 120 degrees, extension at 
zero degrees.  There was no ligamentous laxity noted of the 
knee.  Lachman's and McMurray's tests were negative.  
Examination of the left knee revealed some slight swelling.  
He had medial joint line tenderness.  He had full range of 
motion of the knee with flexion from zero to 150 degrees with 
pain noted at 150 degrees, extension to zero degrees.  There 
was no ligamentous laxity noted.  Lachman's and McMurray's 
were negative.

An MRI was taken of the Veteran's right and left knee.  MRI 
of the right knee showed the anterior and posterior cruciate 
ligaments were intact.  The medial collateral ligaments were 
thickened consistent with remote strain.  The popliteus 
tendon was intact.  There was some minor increased signal 
within the popliteus muscle suggestive of a mild strain.  The 
biceps femoris tendon was normal.  Bony structures 
demonstrated tricompartmental osteoarthritic changes 
manifested by joint space narrowing, osteophyte formation, 
and subchondral cyst.  There was also cartilage irregularity 
and thinning involving all three compartments.  A small joint 
effusion was present.  The medial meniscus was severely 
degenerated without a definite tear.  The lateral meniscus, 
particularly the posterior horn, was nearly completely absent 
and may have been surgically removed though the findings 
could be related to a complex tear including the anterior 
horn.  The extensor mechanism demonstrated the quadriceps 
tendon, infrapatellar tendon to the normal.  There was 
diffuse thickening with magnetic susceptibility artifact 
along the distribution of the iliotibial band consistent with 
prior surgery.  A small Baker's cyst was found within the 
popliteal fossa with a small leak.  Impression was 
tricompartmental osteoarthritic changes, joint effusion, 
remote strain of the medial collateral ligaments, post-
surgical changes versus a complex tear of the lateral 
meniscus, severely degenerated medial meniscus, Baker's cyst 
with a partial leak, mild strain of the popliteus muscle, and 
post-surgical changes about the iliotibial band.  The Veteran 
was diagnosed with right knee degenerative joint disease, 
status post reconstruction, right knee remote medial 
collateral ligament strain, and right knee medial meniscal 
degeneration.  

MRI of the left knee showed the anterior and posterior 
cruciate ligaments and lateral collateral ligament were 
intact.  The medial collateral ligament was diffusely 
thickened through of low-signal consistent with remote 
strain.  The visualized popliteus muscle and tendon and 
biceps femoris tendon were normal.  Bony structures 
demonstrated tricompartmental osteoarthritic changes with 
cartilage thinning and irregularity, subchondral cysts and 
osteophyte formation.  A small joint effusion was present.  
The bone marrow was age-appropriate.  There was an incidental 
well-marginated lesion within the proximal tibia most likely 
related to a small enchondroma.  The medial meniscus was 
abnormal in morphology and signal predominantly the posterior 
horn consistent with a complex tear.  The lateral meniscus 
was severely degenerated.  There was a small tear involving 
the anterior horn of the lateral meniscus.  The extensor 
mechanism demonstrated the quadriceps tendon and 
infrapatellar tendon to be normal.  The iliotibial band was 
unremarkable.  Within the popliteal fossa was a Baker's cyst, 
containing multiple foci of low-signal consistent with debris 
or intra-articular bodies.  There was a small inferior leak.  
Impression was remote medial collateral ligament strain, 
joint effusion, tricompartmental osteoarthritic changes, 
degeneration of the lateral meniscus with a tear involving 
the anterior horn, complex medial meniscal tear, probably 
small enchondroma in the proximal tibia, Baker's cyst with 
multiple intra-articular bodies or debris with a small 
inferior leak.  The Veteran was diagnosed with left knee 
sprain with degenerative joint disease, left knee remote 
medial collateral ligament strain, and left knee meniscal 
degeneration with tears.

In February 2006, the Veteran's physical therapist 
recommended a left knee medial unloading brace and a right 
knee ACL/derotation brace for him.

The Veteran has also submitted medical evidence from his 
private physician dated from March 2005 through March 2009.  
X-rays taken in April 2005 showed some minimal degenerative 
changes as well as a small joint effusion, bilaterally.  At 
an office visit in March 2005, the physician noted that the 
Veteran walked with a limp.  Later in the examination, the 
Veteran's gait was described as normal.  Heel walking was 
normal.  Other records show that the Veteran had a normal 
gait, crepitus, pain, and swelling on and off for both knees.  
He was diagnosed with degenerative joint disease and 
osteoarthritis of both knees.  See records from Dr. K.S.R.

Based on the evidence of record, the Board finds that an 
increased rating for the service-connected laxity of the 
medial and lateral collateral ligaments of the right knee is 
not warranted.  As noted above, 20 percent is the maximum 
rating for this disability under Diagnostic Code 5258.  To 
qualify for a higher rating for this aspect of his right knee 
disability, the evidence must demonstrate symptoms consistent 
with severe recurrent subluxation or lateral instability.  
However, the clinical findings detailed above do not indicate 
that the Veteran experiences recurrent subluxation or lateral 
instability of the right knee.  See for example, a 
January 2004 orthopedic appointment note (no instability 
found); December 2004 orthopedic appointment note (no 
instability found); April 2005 VA examination report (no 
dislocation or recurrent subluxation found).  The private 
medical reports submitted by the Veteran also do not document 
symptoms compatible with a finding of severe recurrent 
subluxation or lateral instability of the right knee.  
Although the Veteran reported some instability at the April 
2005 examination, as well as at his March 2009 hearing, he 
was not actually diagnosed with ligamentous instability.  
While the Veteran is competent to report symptoms, he is not 
competent to diagnose himself with severe subluxation or 
instability, which is required for a 30 percent rating under 
Diagnostic Code 5257.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence).  Consequently, the Board finds 
that the preponderance of the evidence is against the claim.  
Hence, a rating in excess of 20 percent is not warranted for 
laxity of the medial and lateral collateral ligaments of the 
right knee.  

The Board also finds that an increased rating for either the 
Veteran's right and/or knee arthritis is not warranted.  
Although the evidence reflects that the Veteran has been 
diagnosed with osteoarthritis of both knees, the medical 
reports do not indicate that the Veteran has experienced 
occasional incapacitating exacerbations as a result.  
Moreover, the Veteran has not exhibited sufficient limitation 
of either extension or flexion of either knee to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261.  He 
has been assigned 10 percent ratings for each knee based on 
findings of pain, swelling, and pain on use in accordance 
with 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  Further 
consideration of these factors alone to award a higher 
20 percent rating in the absence of more severe symptoms 
would result in pyramiding in violation of 38 C.F.R. § 4.14.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted for either the right or left knee 
arthritis.  

Additionally, the Board also finds that the clinical evidence 
does not support the assignment of a separate evaluation 
under Diagnostic Code 5257 for the left knee.  At the 
December 2004 orthopedic examination, the examiner noted that 
there was no mediolateral or anteroposterior instability of 
the left knee found.  At the April 2005 examination, 
dislocation and recurrent subluxation of the left knee were 
denied.  There was no ligamentous laxity noted.  The 
Veteran's private medical records are also silent for 
findings of recurrent subluxation or lateral instability.  
For these reasons, the evidence preponderates against 
granting a separate evaluation of the left knee for recurrent 
subluxation or lateral instability.  See VAOPGCPREC 23-97.

Finally, the Board also concludes that the Veteran's 
disability picture is not unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The Veteran's 
disabilities have not resulted in marked interference with 
employment, or required frequent periods of hospitalization.  
At his Board hearing, the Veteran noted that his pain 
affected his ability to function at work, but he was able to 
manage pain with medication.  The Veteran has been able to 
maintain employment.  The current schedular criteria also 
adequately compensate the Veteran for the current nature and 
extent of severity of the disabilities at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to an increased evaluation for left knee 
arthritis is denied.

Entitlement to an increased evaluation for laxity of the 
medial and lateral collateral ligaments of the right knee is 
denied.

Entitlement to an increased evaluation for right knee 
arthritis is denied.


REMAND

The Board finds that a remand is required as to the Veteran's 
claim for entitlement to service connection for lumbosacral 
strain, secondary to service-connected knee and ankle 
disabilities.  The Veteran is currently service connected for 
bilateral knee and ankle disabilities.  He also suffers from 
lumbosacral strain.  The Veteran argues that his lumbar spine 
disability is due to an altered gait caused by his knee and 
ankle disabilities.  

In this respect, service connection may be established for 
disability which is proximately due to or the result of a 
service- connected disability.  Further, a disability which 
is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:

VA will not concede that a nonservice-
connected disease or injury was aggravated by 
a service-connected disease or injury unless 
the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before 
the onset of aggravation or by the earliest 
medical evidence created at any time between 
the onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural 
progress of the disease, from the current 
level. 

In April 2009, the Veteran submitted an opinion from his 
private physician.  The opinion noted that the Veteran's gait 
and balance had been altered "for some time" due to his 
service-connected right ankle and knee disabilities.  He 
opined that it was at least as likely as not that the altered 
gait, resulting from the service-connected disabilities, 
placed additional stress and stain on the Veteran's lumbar 
region.  This stress and strain caused an additional strain 
and sprain lumbar disability with sciatic pain.  However, the 
clinical records accompanying this opinion all showed that 
the Veteran had a normal gait.  The clinical records also 
include a radiology report of an MRI of the lumbar spine from 
May 2005, which reported a history of a twisting injury with 
resulting back pain extending into the right leg.  This 
injury is not mentioned in the opinion provided.  
Consequently, the Board finds that the opinion is premised on 
an inaccurate factual basis, and hence, is of no probative 
value.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Therefore, a VA examination and opinion 
based on a full review of the record is warranted before a 
final decision may be rendered by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for 
a VA orthopedic examination to determine 
the nature and etiology of his lumbar 
strain.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  Following the 
examination the examiner must address 
whether it is at least as likely as not 
that the lumbar strain is aggravated by 
the Veteran's service-connected bilateral 
knee and ankle disabilities.  If so, the 
examiner must address the baseline level 
of disability due to lumbar strain before 
it was aggravated by the service-
connected disabilities.  S/he should 
support his opinion with appropriate 
reasons and bases. 

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for lumbosacral 
strain, secondary to service-connected 
bilateral knee and ankle disabilities.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the Veteran and his representative 
offered an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


